By the Chancellor.

I am perfectly satisfied that the counsel for Doctor Wallace had no hand in drawing his answer ; and that the Doctor could not have intended any thing indecorous towards this Cqurt; but .yet, his answer cannot be viewed in any other light; and therer fore I shall send it to a Commissioner for the purpose of expunging the impertinent and scandalous matter from it, at the costs of the Doctor; and so it was ordered accordingly. ' At the next term a proper, answer was;: put in, accompanied by an apology from Doctor Wallace% which the Chancellor deemed very sufficient.,